Name: Commission Implementing Regulation (EU) 2016/2120 of 2 December 2016 amending Regulation (EC) No 1033/2006 as regards the provisions referred to in Article 3(1) (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: transport policy;  air and space transport;  United Nations;  international law;  organisation of transport
 Date Published: nan

 3.12.2016 EN Official Journal of the European Union L 329/70 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2120 of 2 December 2016 amending Regulation (EC) No 1033/2006 as regards the provisions referred to in Article 3(1) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 552/2004 of the European Parliament and of the Council of 10 March 2004 on the interoperability of the European Air Traffic Management network (the interoperability Regulation) (1), and in particular Article 3(5) thereof, After consulting the Single Sky Committee, Whereas: (1) Article 2(2)(16) of Commission Regulation (EC) No 1033/2006 (2) refers to definitions laid down in Volume 1 of the International Civil Aviation Organisation (ICAO) Procedures for Air Navigation Services  Aircraft Operations (PANS-OPS, Doc 8168) and more specifically to its fourth edition of 1993, which incorporates Amendment No 13. Since the adoption of Regulation (EC) No 1033/2006, the ICAO has amended that document and adopted its fifth edition of 2006, incorporating Amendment No 6. (2) The Annex to Regulation (EC) No 1033/2006 refers to provisions laid down in the ICAO Annex 2  Rules of the Air, and more specifically to its 10th edition of July 2005 including all amendments up to No 42. Since the adoption of Commission Implementing Regulation (EU) No 428/2013 (3), the common rules of the air, as adopted by Commission Implementing Regulation (EU) No 923/2012 (4), have become applicable and have been recently further updated by Commission Implementing Regulation (EU) 2016/1185 (5). Those common rules of the air address notably, in section 4 of the Annex to Implementing Regulation (EU) No 923/2012, the provisions related to flight plans, hence superseding previous references to ICAO Annex 2. (3) The Annex to Regulation (EC) No 1033/2006 refers to provisions laid down in the ICAO Procedures for Air Navigation Services  Air Traffic Management (PANS-ATM, Doc 4444), and more specifically to its 15th edition of 2007 incorporating Amendment 4. Since the adoption of Implementing Regulation (EU) No 428/2013 ICAO has amended that document, most recently incorporating Amendment No 6. The Annex to Regulation (EC) No 1033/2006 also refers to provisions laid down in the ICAO Regional Supplementary Procedures (Doc 7030), and more specifically to its fifth edition of 2008, incorporating Amendment No 7. Since the adoption of Implementing Regulation (EU) No 428/2013, ICAO has amended that document, most recently incorporating Amendment No 9. (4) The references in Regulation (EC) No 1033/2006 to ICAO Annex 2, Doc 8168, Doc 4444 and Doc 7030 should be updated in order to enable the Member States to meet their international legal obligations and ensure consistency with ICAO's international regulatory framework. (5) Regulation (EC) No 1033/2006 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1033/2006 is amended as follows: (1) in Article 2(2), point (16) is replaced by the following: 16. terminal area procedures  means the standard instrument departures and the standard instrument arrivals as defined in ICAO Procedures for Air Navigation Services  Aircraft Operations (PANS-OPS, Doc 8168  Volume 1  Fifth edition  2006, incorporating all Amendment up to No 6).; (2) the Annex is replaced by the text in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 96, 31.3.2004, p. 26. (2) Commission Regulation (EC) No 1033/2006 of 4 July 2006 laying down the requirements on procedures for flight plans in the pre-flight phase for the single European sky (OJ L 186, 7.7.2006, p. 46). (3) Commission Implementing Regulation (EU) No 428/2013 of 8 May 2013 amending Regulation (EC) No 1033/2006 as regards the ICAO provisions referred to in Article 3(1) and repealing Regulation (EU) No 929/2010 (OJ L 127, 9.5.2013, p. 23). (4) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1). (5) Commission Implementing Regulation (EU) 2016/1185 of 20 July 2016 amending Implementing Regulation (EU) No 923/2012 as regards the update and completion of the common rules of the air and operational provisions regarding services and procedures in air navigation (SERA Part C) and repealing Regulation (EC) No 730/2006 (OJ L 196, 21.7.2016, p. 3). ANNEX ANNEX Provisions referred to in Article 3(1) 1. Section 4 of the Annex to Commission Implementing Regulation (EU) No 923/2012 (1). 2. Chapter 4, Section 4.4 (Flight plans) and Chapter 11, Paragraph 11.4.2.2 (Movement messages) of ICAO PANS-ATM Doc. 4444 (15th edition of 2007 including all amendments up to No 6). 3. Chapter 2 (Flight plans) and Chapter 6, Paragraph 6.12.3 (Boundary estimates) of Regional Supplementary Procedures, Doc. 7030, European (EUR) Regional Supplementary Procedures (5th edition of 2008 including all amendments up to No 9). (1) Commission Implementing Regulation (EU) No 923/2012 of 26 September 2012 laying down the common rules of the air and operational provisions regarding services and procedures in air navigation and amending Implementing Regulation (EU) No 1035/2011 and Regulations (EC) No 1265/2007, (EC) No 1794/2006, (EC) No 730/2006, (EC) No 1033/2006 and (EU) No 255/2010 (OJ L 281, 13.10.2012, p. 1).